Name: 97/218/EC: Commission Decision of 28 February 1997 laying down animal and public health conditions and veterinary certification for imports of wild game meat (excluding meat of wild swine) from third countries (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  cooperation policy;  animal product;  trade;  tariff policy
 Date Published: 1997-04-03

 Avis juridique important|31997D021897/218/EC: Commission Decision of 28 February 1997 laying down animal and public health conditions and veterinary certification for imports of wild game meat (excluding meat of wild swine) from third countries (Text with EEA relevance) Official Journal L 088 , 03/04/1997 P. 0025 - 0044COMMISSION DECISION of 28 February 1997 laying down animal and public health conditions and veterinary certification for imports of wild game meat (excluding meat of wild swine) from third countries (Text with EEA relevance) (97/218/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/45/EEC of 16 June 1992 on public health and animal health problems relating to the killing of wild game and the placing on the market of wild game meat (1), as amended by the Act of Accession of Austria, Finland and Sweden, in particular Article 16 (2) (c) thereof,Whereas Council Decision 79/542/EEC (2), as last amended by Commission Decision 97/10/EC (3), lays down the list of third countries from which Member States shall authorize imports of meat of wild cloven hoofed game;Whereas Commission Decision 94/86/EC (4) lays down the third countries list from which Member States are authorized to import wild game meat, as last amended by Decision 96/137/EC (5);Whereas imports of wild game meat are imports of meat from different species; whereas moreover it is necessary to take into account the fact that the game can be skinned or unskinned, eviscerated or uneviscerated, plucked or unplucked;Whereas the animal and public health conditions for the imports of meat of wild swine will be laid down in a separate decision for reasons of transparency as, due to the complication with regard to classical swine fever, a number of certificates are required to be established;Whereas, in addition, it is possible to recognize conditions offering equivalent guarantees;Whereas a third country may submit a proposal for such recognition to the Commission for appropriate consideration;Whereas it is necessary to lay down the animal and public health conditions and veterinary certification for imports of wild game meat (excluding meat of wild swine) into the Community for human consumption accordingly;Whereas considering that a new certification regime is established, a period of time should be provided for its implementation;Whereas the measures provided for in this decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 1. Member States shall authorize imports of:(a) meat, excluding offals, of wild cloven-hoofed animals conforming to the requirements laid down in the specimen certificate in Annex A and coming from third countries or parts of third countries listed in column A of the Annex to Commission Decision 97/217/EC (6);(b) meat, excluding offals, of wild cloven-hoofed animals, deboned and skinned, conforming to the requirements laid down in the specimen certificate in Annex B and coming from third countries or parts of third countries listed in column B of the Annex to Decision 97/217/EC. Third countries and Member States shall ensure that the deboned meat shall not enter the Community until at least 21 days after the date of killing;(c) wild soliped meat, excluding offals, conforming to the requirements laid down in the specimen certificate in Annex C and coming from third countries or parts of third countries listed in Column H of the Annex to Decision 97/217/EC;(d) wild leporidae (rabbit and hare) meat conforming to the requirements laid down in the specimen certificate in Annex D and coming from third countries or parts of third countries listed in Column E of the Annex to Decision 97/217/EC;(e) the meat of wild game birds conforming to the requirements laid down in the specimen certificate in Annex E and coming from third countries or parts of third countries listed in Column F of the Annex to Decision 97/217/EC;(f) the meat, excluding offals, of wild land-mammals (excluding wild ungulates and leporidae) conforming to the requirements laid down in the specimen certificate Annex F and coming from third countries or parts of third countries listed in Column I of the Annex to Decision 97/217/EC.2. One of the certificates referred to above must accompany the consignment and be duly completed and signed.Article 2 This Decision shall apply from 1 March 1997.Article 3 This Decision is addressed to the Member States.Done at Brussels, 28 February 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 268, 14. 9. 1992, p. 35.(2) OJ No L 164, 14. 6. 1979, p. 15.(3) OJ No L 3, 7. 1. 1997, p. 9.(4) OJ No L 44, 17. 2. 1994, p. 33.(5) OJ No L 31, 9. 2. 1996, p. 31.(6) See page 20 of this Official Journal.ANNEX A >START OF GRAPHIC>ANIMAL AND PUBLIC HEALTH CERTIFICATEMeat (1) of wild cloven-hoofed game, (excluding wild swine) intended for consignment to the European CommunityNote for the importer: this certificate is only for veterinary purposes and has to accompany the consignment until it reaches the border inspection point.Reference number of certificate: Country of destination: Exporting country (2): Ministry: Department: I. Identification of meatMeat of: (animal species)Nature of the meat: fresh meat (3) / skinned and eviscerated large game (3) / unskinned and eviscerated large game (3) (4)Nature of cuts: Nature of packaging: Number of cuts or packages: Net weight: Origin identification marks for unskinned and eviscerated game meat (3): II. Origin of meatAddress(es) and veterinary approval number(s) of the approved wild game processing house(s):Address(es) and veterinary approval number(s) of the approved cutting plant(s): Address(es) and veterinary approval number(s) of the approved cold store(s): (1) Excluding offals.(2) Name of the country of origin which must be the same as the country of export.(3) Delete as appropriate.(4) In the game processing house of destination in a Member State the meat must be skinned and then undergo a post mortem inspection. It cannot bear the health mark unless it has been declared fit for human consumption.III. Destination of meatThe meat will be sent from: (place of loading)to: (country and place of destination)by the following means of transport (1): Name and address of consignor: Name and address of consignee: Name and address of game processing house of destination (2): IV. Health information:I, the undersigned, official veterinarian, certify that:1. , (exporting country) region (3)has been free from foot and mouth disease and rinderpest for the previous 12 months, and during the same period, no vaccination against any of these diseases has taken place.2. The wild game meat described above:(a) was obtained from animals which were killed in the territory of ,(exporting country)in the region (3) authorized for export of fresh meat of the corresponding susceptible domestic species, in accordance with Commission Decision . . . / . . . /EC (4), as last amended by Decision . . . / . . . /EC, where during the last 60 days there have been no animal health restrictions because of outbreaks of disease to which the game animals are susceptible;(b) originated from animals that were killed at least 20 km distant from the borders of another third country or part of a third country not authorised to export wild game meat to the Community;(c) was obtained from animals, which were transported within 12 hours of killing to a collection centre and/or approved wild game processing house for chilling;(d) was handled in a collection centre and/or an approved wild game processing house situated in an area not subject to animal health restrictions for list A diseases of the Office International des Epizooties to which the animals are susceptible;(e) has during all stages of its production, been handled, stored and transported in accordance with the public health requirements of Council Directive 92/45/EEC and strictly separated from meat:- not conforming to the requirements laid down in Directive 92/45/EEC,- not conforming to the requirements laid down in Commission Decision 97/218/EC.(1) For lorries the registration number should be given. For bulk containers, the container number and the seal number should be included.(2) Where the meat has to undergo a post mortem inspection after skinning the name and address of the game processing house of destination in the Member State must be inserted.(3) Only to be completed if the authorisation to export to the Community is restricted to certain regions of the third country concerned.(4) The relevant and current Decision for fresh meat of the corresponding susceptible domestic species must be included.3. In the case of fresh meat or skinned and eviscerated wild game the meat has undergone a post mortem inspection at the approved wild game processing house in accordance with the requirements of Directive 92/45/EEC, has been passed as fit for human consumption, and an equivalent health mark as laid down according to Chapter VII of Annex I in Directive 92/45/EEC has been applied to the meat and packaging (1).4. In the case of unskinned large game (1):(a) the viscera have undergone a post mortem inspection in a wild game processing house, which did not lead to the carcase being judged unfit for human consumption;(b) either(i) the carcases are intended to be transported to the final game processing house of destination to arrive within seven days of post mortem inspection, and- were chilled to, and maintained at, between - 1 °C and + 7 °C, before being loaded into a vehicle capable of maintaining the carcases at these temperatures during transport (1),or(ii) the carcases are intended to be transported to the final game processing house of destination to arrive within 15 days of post mortem inspection, and- were chilled to, and maintained between, - 1 °C and + 1 °C, before being loaded into a vehicle capable of maintaining the carcases at these temperatures during transport (1);(c) measures have been taken to allow for the clear identification of the meat by fixation of an official mark of origin, the details of which are recorded in paragraph I above.5. The transport vehicles or containers and loading conditions of this consignment meet the hygiene requirements laid down in Directive 92/45/EEC.6. The meat was obtained from wild game which were killed between and (dates of killing).Done at ,(place)on (date)Seal (2)(signature of official veterinarian) (2)(name in capital letters, title and qualification of signatory)(1) Delete if not applicable.(2) The signature and the seal must be in a different colour to that of the printing.>END OF GRAPHIC>ANNEX B >START OF GRAPHIC>ANIMAL AND PUBLIC HEALTH CERTIFICATEDeboned and skinned meat (1) of wild cloven-hoofed game, (excluding wild swine) intended for consignment to the European CommunityNote for the importer: this certificate is only for veterinary purposes and has to accompany the consignment until it reaches the border inspection point.Reference number of certificate: Country of destination: Exporting country (2): Ministry: Department: I. Identification of meatMeat of: (animal species)Nature of the meat: fresh meatNature of cuts: Nature of packaging: Number of cuts or packages: Net weight: II. Origin of meatAddress(es) and veterinary approval number(s) of the approved wild game processing house(s): Address(es) and veterinary approval number(s) of the approved cutting plant(s): Address(es) and veterinary approval number(s) of the approved cold store(s): (1) Excluding offals.(2) Name of the country of origin which must be the same as the country of export.III. Destination of meatThe meat will be sent from: (place of loading)to: (country and place of destination)by the following means of transport (1): Name and address of consignor: Name and address of consignee: IV. Health informationI, the undersigned, official veterinarian, certify that:1. , (exporting country) region (2)has been free from foot and mouth disease and rinderpest for the previous 12 months, and during the same period, no vaccination against any of these diseases has taken place.2. The deboned wild game meat described above:(a) was obtained from animals which were killed in the territory of ,(exporting country)in the region (2) authorized for export of fresh meat of the corresponding susceptible domestic species in accordance with Commission Decision . . . / . . . /EC (3) as last amended by Decision . . . / . . . /EC, where during the last 60 days there have been no animal health restrictions because of outbreaks of disease to which the game animals are susceptible;(b) originated from animals that were killed at least 20 km distant from the borders of another third country or part of a third country not authorised to export wild game meat to the Community;(c) was obtained from animals, which were transported within 12 hours of killing to a collection centre and/or approved wild game processing house for chilling;(d) was handled in a collection centre and/or an approved wild game processing house situated in an area not subject to animal health restrictions for list A diseases of the Office International des Epizooties to which the animals are susceptible;(e) has undergone a post-mortem health inspection at the wild game processing house in accordance with the requirements of Council Directive 92/45/EEC, has been passed as fit for human consumption and an equivalent health mark as laid down according to Chapter VII of Annex I in Directive 92/45/EEC has been applied to the meat and packaging;(f) has during all stages of its production, been handled, stored and transported in accordance with the public health requirements of Directive 92/45/EEC and strictly separated from meat:- not conforming to the requirements laid down in Directive 92/45/EEC- not conforming to the requirements laid down in Commission Decision 97/218/EC.(1) For lorries the registration number should be given. For bulk containers, the container number and the seal number should be included.(2) Only to be completed if the authorisation to export to the Community is restricted to certain regions of the third country concerned.(3) The relevant and current Decision for fresh meat of the corresponding susceptible domestic species must be included.3. The deboned fresh meat described above originates from carcasses:- which have matured at an ambient temperature of more than +2 °C for at least 24 hours after the bones were removed,and- had had the major lymphatic glands removed.4. The transport vehicles or containers and loading conditions of this consignment meet the hygiene requirements laid down in Directive 92/45/EEC.5. The meat was obtained from wild game which were killed between and (dates of killing).Done at ,(place)on (date)Seal (1)(signature of official veterinarian) (1)(Name in capital letters, title and qualification of signatory)(1) The signature and the seal must be in a colour different to that of the printing.>END OF GRAPHIC>ANNEX C >START OF GRAPHIC>ANIMAL AND PUBLIC HEALTH CERTIFICATEWild soliped meat (1) intended for consignment to the European CommunityNote for the importer: this certificate is only for veterinary purposes and has to accompany the consignment until it reaches the border inspection point.Reference number of certificate: Country of destination: Exporting country (2): Ministry: Department: I. Identification of zebra meatNature of the meat: Nature of cuts: Nature of packaging: Number of cuts or packages: Net weight: II. Origin of meatAddress(es) and veterinary approval number(s) of the approved wild game processing house(s): Address(es) and veterinary approval number(s) of the approved cutting plant(s): Address(es) and veterinary approval number(s) of the approved cold store(s): (1) Defined as zebra meat excluding offals.(2) Name of the country of origin which must be the same as the country of export.III. Destination of meatThe meat will be sent from: (place of loading)to: (country and place of destination)by the following means of transport (1): Name and address of consignor: Name and address of consignee: IV. Health informationI, the undersigned, official veterinarian, certify that:1. The zebra meat described above:(a) was obtained from wild zebra that were killed in the territory of (2).(b) was obtained from animals which were transported within 12 hours of killing to a collection centre and/or an approved wild game processing house for chilling.(c) was handled in a collection centre and/or an approved wild game processing house situated in a region not subject to animal health restrictions for list A diseases of the Office International des Epizooties to which the animals are susceptible.(d) has during, all stages of its production, been handled, stored and transported in accordance with the public health requirements of Directive 92/45/EEC and strictly separated from meat:- not conforming to the requirements laid down in Directive 92/45/EEC,- not conforming to the requirements laid down in Commission Decision 97/218/EC.(e) has undergone a post-mortem inspection at the approved wild game processing house in accordance with the requirements of Directive 92/45/EEC and has been passed as fit for human consumption and an equivalent health mark as laid down according to Chapter VII of Annex I in Directive 92/45/EEC has been applied to the meat and packaging.2. The transport vehicles or containers and loading conditions of this consignment meet the hygiene requirements laid down in Directive 92/45/EEC.3. The meat has undergone a trichinae examination by a digestion method in accordance with Council Directive 77/96/EEC with a negative result.4. The meat is obtained from wild zebras which were hunted between and (dates of hunting).(1) For lorries the registration number should be given. For bulk containers the container number and the seal number should be included.(2) Name of the country of origin which must be the same as the country of export.Done at ,(place)on (date)Seal (1)(signature of official veterinarian) (1)(name in capital letters, title and qualification of signatory)(1) The signature and the seal must be in a colour different to that of the printing.>END OF GRAPHIC>ANNEX D >START OF GRAPHIC>ANIMAL AND PUBLIC HEALTH CERTIFICATEWild leporidae (rabbit and hare) meat (1) intended for consignment to the European CommunityNote for the importer: This certificate is only for veterinary purposes and has to accompany the consignment until it reaches the border inspection point.Reference number of certificate: Country of destination: Exporting country (2): Ministry: Department: I. Identification of meatMeat of: (animal species)Nature of meat: fresh meat (3) / skinned and eviscerated wild leporidae (3) / unskinned and uneviscerated leporidae (3)Nature of cuts: Nature of packaging: Number of cuts of packages: Net weight: Origin Identification marks for unskinned and uneviscerated leporidae: II. Origin of meatAddress(es) and veterinary approval number(s) of the approved wild game processing house(s): Address(es) and veterinary approval number(s) of the approved cutting plant(s): Address(es) and veterinary approval number(s) of the approved cold store(s): (1) Excluding offals, except for unskinned and uneviscerated leporidae.(2) Name of the country of origin which must be the same as the country of export.(3) Delete as appropriate.III. Destination of meatThe meat will be sent from: (Place of loading)to: (Country and place of destination)by the following means of transport (1): Name and address of consignor: Name and address of consignee: IV. Health informationI, the undersigned, official veterinarian, certify that:1. The wild leporidae meat described above:(a) was obtained from animals that were killed in the territory of ,(exporting country)region (2) where during the last 40 days no animal health restrictions for viral haemorrhagic disease, tularaemia and myxamatosis have been applied,(b) was obtained from animals which were transported within 12 hours of killing to a collection centre and/or an approved wild game processing house for chilling,(c) was handled in a collection centre and/or an approved wild game processing house situated in a region not subject to animal health restrictions because of outbreaks of disease to which the animals are susceptible,(d) has during all stages of its production, been handled, stored and transported in accordance with the public health requirements of Directive 92/45/EEC and strictly separated from meat:- not conforming to the requirements laid down in Directive 92/45/EEC,- not conforming to the requirements laid down in Commission Decision 97/218/EC.2. In the case of fresh meat or skinned and eviscerated wild leporidae the meat has undergone a post mortem inspection at the wild game processing house in accordance with the requirements of Directive 92/45/EEC, has been passed as fit for human consumption, and an equivalent health mark as laid down in Directive 92/45/EEC has been applied to the meat and packaging.3. In the case of unskinned and uneviscerated wild leporidae:(a) the meat has been chilled to or below + 4 °C, for a maximum time of 15 days prior to the intended time of import, but has not been frozen or deep-frozen;(b) an official veterinary health inspection on a representative sample of the carcases has been carried out, and- no abnormalities were detected other than injuries associated with hunting and minor localized malformations and anomalies with no public health significanceor(1) For lorries the registration number should be given. For bulk containers the container number and the seal number must be included.(2) Only to be completed if the authorisation to export to the Community is restricted to certain regions of the third country concerned.- signs of disease or other abnormalities, as detailed in Annex I, Chapter V, of Council Directive 92/45/EEC, which rendered the carcases unfit for human consumption were detected, as a result of which the remainder of the consignment has been inspected and all affected carcases excluded from export(c) the meat has been identified by the fixation of an official mark of origin, the details of which are recorded in paragraph I above.4. The meat has been produced in accordance with the provisions of Council Directive 92/45/EEC Annex I as they apply to meat of wild leporidae.5. The transport vehicles or containers and loading conditions of this consignment meet the hygiene requirements laid down in Directive 92/45/EEC.6. The meat was obtained from wild leporidae wich were hunted between and (dates of hunting).Done at ,(Place)on (Date)Seal (1)(signature of official veterinarian) (1)(name in capital letters, title and qualification of signatory)(1) The signature and the seal must be in a colour different to that of the printing.>END OF GRAPHIC>ANNEX E >START OF GRAPHIC>ANIMAL AND PUBLIC HEALTH CERTIFICATEWild game bird meat (1) intended for consignment to the European CommunityNote for the importer: This certificate is only for veterinary purposes and has to accompany the consignment until it reaches the border inspection point.Reference number of certificate: Country of destination: Exporting country (2): Ministry: Department: I. Identification of meatMeat of: (animal species)Nature of the meat: fresh meat (3) / plucked and eviscerated game birds (3) / unplucked and uneviscerated game birds (3)Nature of cuts: Nature of packaging: Number of cuts or packages:Net weight: Origin Identification marks for unplucked and uneviscerated wild game birds: II. Origin of meatAddress(es) and veterinary approval number(s) of the approved wild game processing house(s): Address(es) and veterinary approval number(s) of the approved cutting plant(s): Address(es) and veterinary approval number(s) of the approved cold store(s): (1) Excluding offals except for unplucked and uneviscerated game birds.(2) Name of the country of origin which must be the same as the country of export.(3) Delete as appropriate.III. Destination of meatThe meat will be sent from: (place of loading)to: (country and place of destination)by the following means of transport (1): Name and address of consignor: Name and address of consignee: IV. Health informationI, the undersigned, official veterinarian, certify that:1. The wild game bird meat described above:(a) was obtained from wild game birds that were killed in the territory of ,(exporting country)region (2) where, during the last 30 days, there have been no animal health restrictions because of outbreaks of avian influenza or Newcastle disease,(b) is obtained from animals, which after killing, were transported within 12 hours to a collection centre and/or an approved wild game processing house for chilling,(c) comes from a collection centre and/or an approved wild game processing house, which at the time of dressing, is/are not under restrictions due to a suspect or actual outbreak of avian influenza or Newcastle disease,(d) has during all stages of its production, been handled, stored and transported in accordance with the health requirements of Council Directive 92/45/EEC and strictly separated from meat:- not conforming to the requirements laid down in Directive 92/45/EEC,- not conforming to the requirements laid down in Commission Decision 97/218/EC.2. In the case of fresh meat or plucked and eviscerated wild game birds the meat has undergone a post-mortem inspection at the wild game processing house in accordance with the requirements of Directive 92/45/EEC, has been passed as fit for human consumption and an equivalent health mark to the one laid down according to Chapter VII of Annex I in Directive 92/45/EEC has been applied to the meat and packaging (3).3. In the case of unplucked and uneviscerated wild game birds: (3)(a) the meat has been chilled to + 4 °C or below for a maximum time of 15 days prior to the intended time of import, but has not been frozen or deep-frozen;(b) an official veterinary health inspection on a representative sample of the carcases has been carried out, and- no abnormalities were detected other than injuries associated with hunting and minor localized malformations and anomalies with no public heath significance,or(1) For lorries the registration number should be given. For bulk containers the container number and the seal number should be included.(2) Only to be completed if the authorisation to export to the Community is restricted to certain regions of the third country concerned.(3) Delete if not applicable.- signs of disease or other abnormalities, as detailed in Annex I, Chapter V, Council Directive 92/45/EEC, which rendered the carcases unfit for human consumption were detected, as a result of which the remainder of the consignment has been inspected and all affected carcases excluded from export;(c) the meat has been identified by the fixation of an official mark of origin, the details of which are recorded in paragraph I above.4. The transport vehicles or containers and loading conditions of this consignment meet the hygiene requirements laid down in Directive 92/45/EEC.5. The meat was obtained from wild game birds which were killed between .............................. and .............................. (dates of killing).Done at ,(Place)on (Date)Seal (1)(signature of official veterinarian) (1)(Name in capital letters, title and qualification of signatory)(1) The signature and the seal must be in a colour different to that of the printing.>END OF GRAPHIC>ANNEX F >START OF GRAPHIC>ANIMAL AND PUBLIC HEALTH CERTIFICATEthe meat (1) of wild land mammals (excluding wild ungulates, and leporidae) intended for consignment to the European CommunityNote for the importer: this certificate is only for veterinary purposes and has to accompany the consignment until it reaches the border inspection point.Reference number of certificate: Country of destination: Exporting country (2): Ministry: Department: I. Identification of meatMeat of: (animal species)Nature of meat: fresh meatNature of cuts: Nature of packaging: Number of cuts or packages: Net weight: II. Origin of meatAddress(es) and veterinary approval number(s) of the approved wild game processing house(s): Address(es) and veterinary approval number(s) of the approved cutting plant(s): Address(es) and veterinary approval number(s) of the approved cold store(s): (1) Excluding offals.(2) Name of the country of origin which must be the same as the country of export.III. Destination of meatThe meat will be sent from:(place of loading)to: (country and place of destination)by the following means of transport (1): Name and address of consignor: Name and address of consignee: IV. Health informationI, the undersigned, official veterinarian, certify that:1. The meat of wild land mammals described above:(a) was obtained from animals that were killed in the territory of ,(exporting country)where during the last 30 days there were no animal health restrictions because of outbreaks of disease to which the wild land mammals are susceptible;(b) was obtained from animals which were transported within 12 hours of killing to a collection centre and/or an approved wild game processing house for chilling;(c) was obtained in a collection centre and/or an approved wild game processing house situated in a region not subject to animal health restrictions because of outbreaks of disease to which the animals are susceptible;(d) has undergone a post-mortem health inspection at the approved wild game processing house in accordance with the requirements of Directive 92/45/EEC, has been passed as fit for human consumption and an equivalent health mark as laid down according to Chapter VII of Annex I in this Directive has been applied to the meat and packaging;(e) has during all stages of its production, been handled, stored and transported in accordance with the public health requirements of Directive 92/45/EEC and strictly separated from meat:- not conforming to the requirements laid down in Directive 92/45/EEC,- not conforming to the requirements laid down in Commission Decision 97/218/EC.2. The transport vehicles or containers and loading conditions of this consignment meet the hygiene requirements laid down in Directive 92/45/EEC.3. The meat has undergone a trichinae examination by a digestion method in accordance with Council Directive 77/96/EEC (2), with a negative result.4. The meat was obtained from wild land mammals which were killed between and (dates of killing).(1) For lorries the registration number should be given. For bulk containers the container number and the seal number should be included.(2) Only for species susceptible to trichinosis.Done at ,(Place)on (Date)Seal (1)(signature of official veterinarian) (1)(Name in capital letters, title and qualification of signatory)(1) The signature and the seal must be in a colour different to that of the printing.>END OF GRAPHIC>